Name: Commission Regulation (EU) NoÃ 736/2010 of 13Ã August 2010 correcting the Latvian version of Regulation (EC) NoÃ 1121/2009 laying down detailed rules for the application of Council Regulation (EC) NoÃ 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 14.8.2010 EN Official Journal of the European Union L 214/13 COMMISSION REGULATION (EU) No 736/2010 of 13 August 2010 correcting the Latvian version of Regulation (EC) No 1121/2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1) and in particular Article 142(c) thereof, Whereas: (1) Several errors appear in the Latvian language version of the text of Articles 31, 32 and 33 of Commission Regulation (EC) No 1121/2009 (2). (2) Regulation (EC) No 1121/2009 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Latvian language version. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 27.